DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US PGPUB 2020/0097452) in view of Chan et al. (US PGPUB 2014/0289203).
With regard to Claim 1, Nomura teaches a method for managing an application system, comprising: 
generating backup data of the application system in response to receiving a backup request for the application system ([0038] “The client 11 executes an application program utilizing a [Block Chain] BC service that can use a BC block (an example of a data group). By executing the application program, the client 11 generates a transaction and issues the transaction to the BC server 100,” wherein the ‘transaction’ is the ‘backup request’ and further wherein this transaction results in the generation of a ‘BC Block Chunk 400’, i.e. backup data, described further below.); 
obtaining abstract information of the backup data on the basis of a predefined abstract rule ([0034] “the storage 200 detects the BC block chunk 400 which is a chunk including a plurality of BC blocks 500, acquires a hash value for each BC block 500 from each of the next BC block 500 of the BC blocks 500 constituting the BC block chunk 400, and generates an [Finger Print] FP 410 corresponding to the BC block chunk 400 based on the hash values acquired,” BC FP data 410 is the ‘abstract information’.); 
transmitting the abstract information to a blockchain system associated with the application system so as to store the abstract information to the blockchain system (See Fig. 3 showing BC Server 100, i.e. the blockchain system, storing BC Container Index Table 820 in 
obtaining the abstract information of the backup data in response to receiving a restoration request to restore the application system to the backup data ([0055] “The restore program 222, when executed by the processor 210, receives a restore request from the BC server 100, reads corresponding data from the storage device 230, and transfers the corresponding data to the BC server 100” [0153] “the restore program 222 of the storage 200 acquires the information of the chunk of the processing target (processing target chunk) from the container index tables (820, 920).”); 
verifying whether the backup data have been tampered with, on the basis of the blockchain system and the abstract information ([0065] “when the falsification of the BC block 500 occurs by one BC server 100, restoration is possible by acquiring the BC block 500 from another BC server 100.”); and
restoring the application system on the basis of the backup data in response to determining the backup data have not been tampered with ([0004] “In the block chain (BC) system, in order to make it difficult for data falsification, a data structure is adopted in which a plurality of transaction data and a hash value calculated from a preceding block are stored together in a unit referred to as BC block.” [0048] “The restore program 123, when executed by the processor 110, receives backup data necessary for the restore processing from the storage 200 via the network interface 140 and performs restoration (restore) of original data.” [0158] “In step S408, the restore program 222 of the storage 200 combines the chunks read out and 

With further regard to claim 1, Nomura does not teach the scheduled backup requests as described in claim 1. Chan teaches
wherein the backup request is triggered at predefined time intervals ([0038] “The user can request the server 110 to back up the data files 310 or the server 110 can initiate the backup based on an occurrence of an event, e.g., …  beginning of a next backup interval.” [0050] “the user may configure the data backup job to execute at an occurrence of an event, e.g., predefined intervals.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method as disclosed by Nomura with the scheduled backup requests as taught by Chan since “The data backup policies are designed to optimize the distributed backup system 100 in various aspects, including to minimize the response time in accessing the data files, improving storage space utilization across the computing devices, or storing particular data files in a particular computing device based on the user preference, e.g., to provide convenience,” (Chan [0026]).

With regard to Claim 2, Nomura in view of Chan teaches all the limitations of Claim 1 as described above. Nomura further teaches wherein obtaining the abstract information comprises: 

generating respective abstracts for respective data blocks in the group of data blocks ([0071] “hashes 520 of all the BC blocks 500 constituting the BC block chunk 400 are acquired from the BC block 500 next to each BC block 500”); and 
generating the abstract information on the basis of the respective abstracts ([0071] “the FP 410 of the BC block chunk 400 is determined (calculated) based on the acquired plurality of hashes 520.”).

With regard to Claim 3, Nomura in view of Chan teaches all the limitations of Claim 2 as described above. Nomura further teaches wherein dividing the backup data into a group of data blocks comprises: 
extracting a sample fragment from the backup data ([0059] “a data segment (an example of storage unit data) which is a unit for performing deduplication with respect to backup target data is referred to as ‘chunk’.” [0066] “In the deduplication processing, the BC block content 40 is divided into chunks (BC block chunks 400) as units of deduplication.”), 
the sample fragment appearing at multiple locations in the backup data ([0034] “The storage 200 searches for the generated FP 410 referring to the BC FPT 800 and performs the duplication determination according to whether the same FP 410 is registered.” [0062] “as 
dividing the backup data into the group of data blocks on the basis of the multiple locations ([0066] “In the deduplication processing, the BC block content 40 is divided into chunks (BC block chunks 400) as units of deduplication.”)).

With regard to Claim 4, Nomura in view of Chan teaches all the limitations of Claim 2 as described above. Nomura further teaches wherein dividing the backup data into a group of data blocks comprises: 
dividing the backup data into the group of data blocks according to a predefined size associated with the application system ([0118] “In step S202, the backup program 122 of the BC server 100 divides the BC block content 40 into BC block chunks 400. When the BC block content 40 is divided, the backup program 122 recognizes the BC block 500 included in the BC block content 40 and divides it into BC block chunks 400 in accordance with the boundary of the BC block 500, that is, divides the BC block chunk 400 such that it includes one or more integer BC blocks 400. For example, the BC block chunk 400 is determined so as to include a maximum number of BC blocks 500 within a range of a chunk size within a certain size.”).

With regard to Claim 5, Nomura in view of Chan teaches all the limitations of Claim 2 as described above. Nomura further teaches wherein generating respective abstracts for respective data blocks in the group of data blocks comprises: 


With regard to Claim 6, Nomura in view of Chan teaches all the limitations of Claim 2 as described above. Nomura teaches further comprising: 
determining an identifier for uniquely identifying the backup data; and sending the identifier to the blockchain system for storing the identifier in association with the abstract information to the blockchain system ([0088] “The content index tables 600 (600A, 600B) are tables created for each content, and are tables used for managing chunks included in the contents. The content index tables 600 store an entry corresponding to each chunk.” [0089] “Entries of the content index tables 600 include items of a chunk ID 601” [0090] “The chunk ID 601 stores an identifier (chunk ID) of the chunk corresponding to the entry.”).

With regard to Claim 7, Nomura in view of Chan teaches all the limitations of Claim 6 as described above. Nomura teaches further comprising: 
notifying the blockchain system to link metadata, which are generated on the basis of the identifier and the abstract information, to a blockchain in the blockchain system ([0065] 

With regard to Claim 8, Nomura in view of Chan teaches all the limitations of Claim 5 as described above. Nomura teaches further comprising:  
receiving from the blockchain system a message indicating the backup data are untrustworthy when the blockchain system determines the backup data have been tampered with ([0142] “In step S306, the backup program 221 of the storage 200 is expected to be in a situation where the data of the BC block chunk 400 that is copied by a plurality of BC servers 100 including the same BC block 500 of the same chain 4 do not match, and an alert is raised (notified) since there is a possibility that a problem such as data falsification occurred in the BC system 1.”); and 


With regard to Claim 9, Nomura in view of Chan teaches all the limitations of Claim 8 as described above. Nomura further teaches wherein verifying whether the backup data have been tampered with comprises: 
determining the backup data have not been tampered with, in response to there existing in the blockchain system a reference abstract that matches the abstract information; and determining the backup data have been tampered with, in response to there existing in the blockchain system no reference abstract that matches the abstract information ([0142] “an alert is raised (notified) since there is a possibility that a problem such as data falsification occurred in the BC system 1,” wherein ‘falsification’ is a type of ‘tampering’. See also Claim 10 of Nomura which recites, “wherein the processor unit issues an alert when the fingerprint of the storage unit data is detected to be not matching a fingerprint of stored storage unit data including the same data group as that in the storage unit data.”).

With regard to Claim 10, Nomura in view of Chan teaches all the limitations of Claim 9 as described above. Nomura further teaches wherein restoring the application system on the basis of the backup data comprises: 
regarding a data block in the group of data blocks, restoring at least one part of the application system on the basis of the data block and the location ([0048] “The restore program 

With regard to Claims 11-21, these claims are equivalent in scope to Claims 1-10 rejected above, merely having a different independent claim type, and as such Claims 11-21 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-10. 
With further regard to Claim 11, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Nomura reference also anticipates these additional elements of Claim 11, for example, wherein the apparatus comprises: 
at least one processor (Fig. 3: Processor 110); 
a volatile memory (Fig. 3: Memory 120. [0043] “The memory 120 is, for example, a Random Access Memory (RAM).”); and 
a memory coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the apparatus to perform acts (Fig. 3: Storage Device 130. [0045] “the BC program 121, the backup program 122, and the restore program 123 may be stored in the storage device 130, and these programs .

Response to Arguments
Applicant’s arguments with respect to Claims 1-21 have been fully considered but are moot in view of the new ground(s) of rejection as set forth above. It is noted that Applicant's arguments are directed towards limitations newly added via amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Chopra et al. (US Patent 9,740,571) discloses a system and method for managing data backups, including the use of scheduled times and intervals during which to execute the backup processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	March 22, 2021